1                                                                               The Honorable Richard A. Jones
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
8
                                         AT SEATTLE
9
10
                                                                     NO. CV19-512 RAJ
11
       NICHOLAS T. PINES,
                                                                     ORDER EXTENDING STAY OF
12
                                 Defendant-Petitioner,               CONSIDERATION OF PETITIONER’S
13                                                                   MOTION UNDER 28 U.S.C. § 2255 TO
                            v.
                                                                     VACATE, SET ASIDE, OR CORRECT
14
                                                                     A SENTENCE
15
       UNITED STATES OF AMERICA,
16
                                 Plaintiff-Respondent.
17
18
             THIS MATTER comes before the Court on the Government’s Motion to Extend
19
     the Stay of Petitioner’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct
20
     a Sentence (Dkt. #10). Having considered the Motion, Petitioner’s Response, and the
21
     Government’s Supplemental Memorandum, the Court finds that the ends of justice would
22
     be best served by GRANTING the motion and staying further consideration of the
23
     Petitioner’s § 2255 Motion until November 4, 2019, in order to see if the Government has
24
     sought en banc review of United States v. McAdory, ___ F.3d ___, 2019, U.S. App.
25
     LEXIS 25982 (8/28/19).
26
             The Parties shall file a status report no later than November 4, 2019, at which time
27
     the Court will reassess whether an additional stay will be entered or not.
28

      United States v. Pines, CV19-512 RAJ
      Order Extending Stay of Consideration of Petitioner’s § 2255 Motion - 1
1           The final disposition hearing in United States v. Nicholas Pines, Cause
2 No. CR17-187RAJ is continued from October 17, 2019, to November 15, 2019, at
3 11:00 a.m., subject to being rescheduled after the Court receives the parties’ status
4 report.
5           DATED this 25th day of September, 2019.
6
7                                                                A
8                                                                The Honorable Richard A. Jones
9                                                                United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     United States v. Pines, CV19-512 RAJ
     Order Extending Stay of Consideration of Petitioner’s § 2255 Motion - 2
